47 N.Y.2d 747 (1979)
In the Matter of the Claim of Susan P. McDowell, Appellant,
v.
Corbin La Voy, Doing Business as Empire Boring Co., et al., Respondents. Workers' Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued March 21, 1979.
Decided April 26, 1979.
James E. Buckley, John T. Garry, II, and Leonard W. Krouner for appellant.
Thomas J. Walsh for Corbin La Voy and another, respondents.
Robert S. Stockton for Turf Construction Co. and another, respondents.
John E. Knauf for County Excavation, Inc., and another, respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG.
Order affirmed, with costs, for the reasons stated in the opinion by Mr. Justice ROBERT G. MAIN at the Appellate Division (63 AD2d 358).